DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/EP2017/077448, filed October 26, 2017, and claims benefit of foreign application DE 10 2016 222 032.2, filed November 10, 2016. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on January 18, 2022 is acknowledged.  Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  No claims have been canceled.  It is noted that claim 1 of the elected group and claim 7 of the non-elected group are currently amended. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faltin et al. (U.S. Patent Pub. No. 2017/0044483). 
With regards to claim 1, Faltin teaches a microfluidic device for analyzing nucleic acids (a microfluidic system is provided for purifying biological molecules are preparing them for further use, see Abstract and paragraph 7), comprising:
a pump unit having a pump volume (a pump, part 52, arranged upstream of a filter chamber, part 50, Figure 5 and paragraph 49, lines 4-7; a pump is also shown in Figure 7, part 702, see paragraph 52, lines 8-9; samples added to the system may vary between a few microliters to 10 milliliters, and fluid volumes in the vessel may be around 2 milliliters, and thus the pump will have an inherent pump volume to circulate the volume through the system, paragraph 7, lines 27-29 and paragraph 49, lines 27-29);
a filter unit configured to receive a lysate (a filter chamber or unit, part 50, is upstream of the pump, part 52, Figure 5 and paragraph 49, lines 4-7; a filter unit is also shown in Figure 7, part 710, wherein the filter unit may be upstream or downstream of the pump, as direction of flow may be reversed from that shown in the figure, see paragraph 52, lines 7-12 and paragraph 54, last four lines; lysis buffer is pipetted into the reagent vessel, part 54, and pumped in a circuit by means of the pump across the filter and the channel system, such that lysed samples are mixed and circulated, and thus sample material will be lysed during circulation and lysate material will be 
a reaction chamber (part 54 of Figure 5, and part 704 of Figure 7; it is noted that additional chambers, including those for receiving and processing samples after they have been eluted from the filter, including amplifying nucleic acids obtained from the sample, may be comprised within the microfluidic system, see paragraph 53; also see paragraph 50, lines 16-21, indicating that samples washed and eluted from the filter may be removed through an outlet channel, part 57 of Figure 5, and thus into a chamber for further processing), wherein:
the pump unit, the filter unit and the reaction chamber are arranged in the order specified in a pump direction of the pump unit (as seen in Figures 5 and 7, the pump, filter and collection chambers for further processing are arranged in order such that the direction of flow is through the pump, then the filter and then into a collection chamber, see paragraphs 49, 50 and 53; as noted above, the direction of flow may be the reverse as shown in Figure 7, see paragraph 52, lines 7-12 and paragraph 54, last four lines), and
the microfluidic device is configured to pump an elution medium through the pump unit for elution into the filter unit and subsequently to pump the elution medium for further processing into the reaction chamber (samples are introduced into the system by an inlet channel, part 56, and are pumped by means of the pump, part 52, across the filter, part 50, paragraph 50, lines 1-8; lysis buffer is pipetted into the reagent vessel, part 54, and pumped in a circuit by means of the pump across the filter and the channel system, such that lysed samples are mixed and circulated, and digestion and binding 
With regards to claim 3, Faltin teaches a microfluidic device further comprising:
a first side channel configured to divert a content of the pump unit downstream of the pump unit (downstream of the pump and filter unit chamber, liquid may be diverted into a channel system, part 51, for circulating liguid towards a collection vessel, part 54, which is controlled by valves, parts 58, paragraph 49, lines 22-25, paragraph 50, lines 4-12 and Figure 5). 
With regards to claim 4, Faltin teaches a microfluidic device further
comprising:
a second side channel configured to divert a content of the filter unit downstream of the filter unit (downstream of the pump and filter unit chamber, liquid may leave the system through an outlet channel, part 57, which is controlled by a valve, part 58, paragraph 49, last three lines, paragraph 50, lines 16-21 and Figure 5).
With regards to claim 5, Faltin teaches a microfluidic device further comprising:
a return line arranged parallel to the filter unit (see the channel system, part 51, in Figure 5, which runs in a parallel fashion to circulate liquid and return it through the pump and through the filter). 
With regards to claim 6, Faltin teaches a microfluidic device furthermore comprising a mixing chamber, which is connected to the filter unit and/or to .

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
9.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faltin et al. (U.S. Patent Pub. No. 2017/0044483). 
	Faltin teaches the limitations of claims 1 and 3-6, as discussed above.  In addition, Faltin teaches that sample volumes applied to the microfluidic system may vary between a few microliters to 10 milliliters, while the volume contained in a storage vessel may be between 100 microliters to about 10 milliliters, wherein the volume of the vessel may be appropriately selected depending on the design of the vessel as well as arrangement of other channels in the system (see paragraph 7, lines 27-29, paragraph 25, lines 18-20 and paragraph 44, lines 14-21).  Faltin further teaches an example wherein a vessel may have a volume of about 2 milliliters, while the filter may have a diameter between 2 and 10 millimeters (paragraph 49, lines 27-29).  However, Faltin does not teach a microfluidic device wherein a volume of the reaction chamber is at most 20% greater than the pump volume.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the design of the microfluidic system with regards to relative volumes of various chambers or vessels, filters and the volume of the pump, as well as volumes of samples or other liquids that may enter the system during operation.  While the cited reference teaches ranges of sample sizes that are introduced and pumped through the system, and the volume or sizes of the vessels and filters, it would not require undue experimentation for an ordinary practitioner to optimize these parameters and conditions to obtain the desired results.  For example, In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.”  Thus, an ordinary practitioner would have recognized that the results obtained by the methods of Faltin could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of chamber or pump volumes, was other than routine, that the design of the chambers or the pump with regards to volume resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  As noted, a skilled artisan would expect similar conditions for these processes to yield reproducible results.  Thus, an ordinary practitioner would have recognized that the results could be adjusted to maximize the desired results. 

Conclusion
10.	Claims 1-6 are rejected.  No claims are free of the prior art.  

Correspondence

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637